 1 JOHN MEYER
   225629
 2 854 S. Kenneth Ave.
   Kerman, CA 93630
 3 Telephone: (559) 385-1565

 4
     Attorney for Ivan Isho
 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00233-LJO
10                                  Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                           TRIAL; FINDINGS AND ORDER
11                            v.
                                                           DATE: January 29, 2020
12   IVAN ISHO                                             TIME: 8:30 p.m.
                                                           COURT: Hon. Lawrence J. O’Neill
13                                  Defendants.
14

15                                                 STIPULATION

16          1.     By previous order, this matter was set for trial on January 29th, 2020 at 8:30 p.m.

17          2.     By this stipulation, defense now moves to continue the trial until February 25th, 8:30 a.m.

18 The parties agree and stipulate, and request that the Court find the following:

19                 a)         An expert for defense needs to examine Mr. Isho, and report his findings to

20          counsel. This examination will take place on December 9th, and is vital for defense preparation,

21          as well as developing mitigating information for both plea and sentencing.

22                 b)         Defense counsel intended for the examination to take place sooner, however,

23          there is only one interpreter available in California that interprets for the Assyrian language,

24          which is defendant’s first language. The expert and interpreter’s schedule did not allow for the

25          examination to take place sooner.

26                 c)         Counsel for defendant believe that failure to grant the above-requested

27          continuance would deny counsel the reasonable time necessary for effective preparation, as well

28          as deprive Mr. Isho the ability to negotiate using all available information without risking the one


      STIPULATION RE: TRIAL; [PROPOSED] FINDINGS AND       1
30    ORDER
 1         point available to him if the government does not need to prepare for trial.

 2                 d)      The government does not object to the continuance.

 3                 e)      Based on the above-stated findings, time is excluded to the 25th of February for

 4         defense preparation and negotiation, and because the ends of justice served by continuing the

 5         case as requested outweigh the interest of the public and the defendant in a speedy trial pursuant

 6         to Title 18, United States Code, Section 3161(h)(1)(A), (7)(A), (B)(iv) and Local Code T4.

 7
     IT IS SO STIPULATED.
 8

 9   Dated: December 6, 2019                                McGREGOR W. SCOTT
                                                            United States Attorney
10

11                                                          /s/ Laura Withers
                                                            Laura Withers
12                                                          Assistant United States Attorney
13

14

15

16   Dated: December 6, 2019                                /s/ JOHN MEYER
17                                                          JOHN MEYER
                                                            Counsel for Defendant
18                                                          Ivan Isho

19

20
21
                                            FINDINGS AND ORDER
22
           IT IS SO FOUND
23

24 IT IS SO ORDERED.

25
       Dated:     December 9, 2019                          /s/ Lawrence J. O’Neill _____
26                                                 UNITED STATES CHIEF DISTRICT JUDGE

27

28

      STIPULATION RE: TRIAL; [PROPOSED] FINDINGS AND    2
30    ORDER
